Bell, Chief Judge.
This case is an appeal from a judgment confirming the sale of realty pursuant to the foreclosure of a security deed. We affirm. A sale under power may be set aside only when the price paid is grossly inadequate and the sale is accompanied by either fraud, mistake, misapprehension, surprise or other circumstances which authorized a finding that those circumstances contributed to bringing about the inadequacy of price. Giordano v. Stubbs, 228 Ga. 75 (3) (184 SE2d 165). The evidence here does not fall within the above rule nor is there any evidentiary basis that plaintiff "chilled” the sale.

Judgment affirmed.


McMurray and Smith, JJ., concur.